Title: From John Adams to François Adriaan Van der Kemp, 19 March 1793
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy, near Boston March 19. 1793

Your letter of the 9. ult. has been a circuit to Philadelphia and returned to me, only on Saturday last. Your friendly Congratulations, on a late Re election, are very obliging. I am as well as you, and have been these Eighteen years a Friend of Governor Clinton: but, although I feel no Resentment at his consenting to stand a Candidate for the office I held, I cannot but regret that he yields his Name and Influence, in so many other particulars, to a Faction, who are in opposition to the national Constitution as well as Administration: and whose Notions of Government can produce nothing but Anarchy if their Weakness was not happily an Antidote to their pernicious tendency.
I know not that your time could have been better employed than in reading Machiavel, whose Writings contain a great deal of Wisdom, though it is unfortunately mixed with too much Wickedness. His abominable Maxims are in no danger of perverting your principles. The French have adopted his Maxim that it is necessary to destroy a numerous nobility, when the design is to introduce a free Government, but their Example has not converted me to a faith in his Doctrine. I think they will repent of it.
Davila is an Italian Historian of the civil Wars of France at the Time of the Reformation: The Discourses may afford you some Amusement: but I have not a set of them in my Possession, nor in my power. The General sentiments are very similar to that of the Defense of the American Constitutions. The drift of them seems to be to shew the Necessity of a Balance in a free Constitution, from the Principle of Emulation which is natural to Man, which is universal in every Man, and which is the source of so many Virtues and so many Vices. Emulation will forever divide every Nation into two Parties, the strongest of which will always tyrannize, over the Weakest if the Constitution does not provide a third Power to mediate between them. The Clamour which has been raised against those Discourses is as foolish and as groundless as many other Clamours.
The French Revolution is every day furnishing the World with fresh Proofs of the Necessity of Checks and Ballances. Unlimited Power is as dangerous in many as in one. Divine Vengeance will mark with horror the People, who in this enlightened Age, will in spight of Reason and Experience, persist obstinately in their crude projects of Simple Governments of any sort. I have no Idea of any greater Wickedness, than an Attempt to govern Societies by single assemblies. France will be a shambles of Carnage till she gets cured of this wicked and stupid Fanaticism.
I have no personal Obligations to the King of France: on the Contrary he suffered his Name to be used, by his Minister Virgennes and his base flatterer Franklin, to my Destruction if it had been in his or their Power. I am nevertheless deeply sensible of his Friendship to my Country, and every Vein of my heart Sympathizes with him and his Family in their afflictions.
The national Convention of France, have given a Testimony to my Integrity and Penetration, which I never expected to see and which I will indulge the Vanity of boasting of. “The United States of America will hardly credit it; the support which the ancient French Court had afforded them to recover their Independence was only the Fruit of base Speculation; their Glory offended its ambitious Views, and the Ambassadors bore the criminal orders of stopping the Career of their Prosperity.” This Paragraph of the official Letter to the President of the United States is a Panegyric upon me and a Satyr upon Franklin which few Americans will understand, and many well endeavour to suppress. The Virginia Faction will understand this too well, to allow it to be digested by Americans, if they can prevent it.
My Family joins in kind regards to you and yours
John Adams